              Case 2:17-cv-01543-JCC Document 30 Filed 04/10/19 Page 1 of 7




 1                                                THE HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   BOARDS OF TRUSTEES OF THE
     NORTHWEST IRONWORKERS HEALTH
10   AND SECURITY FUND, et al.,

11                              Plaintiffs,          NO. 2:17-CV-01543-JCC
             v.
12
     NORTH COAST IRON CORP, a                        PRAECIPE CORRECTING DECLARATION
13   Washington Corporation, UBI No.                 OF KAREN BAYNE IN SUPPORT OF
     603241293, Contractor’s License No.             PLAINTIFFS’ MOTION FOR SUMMARY
14   NORTHCI887PN; KENT DUANE                        JUDGMENT
     SCHLUTER and JANE DOE
15   SCHLUTER, and the marital community,
     jointly and severally; and IRONSHORE
16   INDEMNITY INC., BOND NO.
     SUR40009296;
17
                                Defendants.
18

19           KAREN BAYNE DECLARES AND STATES:

20           1.           I am employed by Welfare and Pension Administration Service, Inc.

21   (“WPAS”), the third-party administrator for the plaintiff Trust Fund, collectively referred to

22   as the Northwest Ironworkers Trust Funds (“the Trust Funds”). I am competent to testify to



                                                                           McKENZIE ROTHWELL BARLOW
     KAREN BAYNE DECLARATION – 1                                                  & COUGHRAN, P.S.
     Cause No. 2:17-CV-01543-JCC                                            1325 FOURTH AVE, SUITE 910
                                                                                 SEATTLE, WA 98101
                                                                                    (206) 224-9900
      2900 064 uc251203
               Case 2:17-cv-01543-JCC Document 30 Filed 04/10/19 Page 2 of 7




 1   the facts set forth in this declaration. I make this declaration based on my own personal

 2   knowledge and my review of records and files in this matter.

 3             2.         My responsibilities as the Senior Data Controller are to monitor delinquent

 4   accounts, maintain records on behalf of the Trust Funds, including, but not limited to, copies

 5   of the bargaining agreements, signature pages, employer remittance reports, and payroll

 6   audits.

 7             3.         The Trust Funds are funded by employer contributions made on behalf of

 8   employees who are covered by the Master Labor Agreements (“MLA”) between the

 9   Northwest Ironworkers Employers Association and the Ironworkers District Council of the

10   Pacific Northwest and its affiliated Local Unions, #14, #29, and #86.

11             4.         Employers sign Ironworker Independent Agreements or Project Labor

12   Agreements, which bind them to the terms of the MLA. The contribution rate is set by the

13   MLA, and is generally paid on an employee’s behalf on a per hour worked basis. The Trusts

14   are not parties to the MLA which requires payment of the employer contributions.

15             5.         The MLA between the Northwest Ironworkers Employers Association and the

16   Ironworkers District Council of the Pacific Northwest and its affiliated Local Unions, #14,

17   #29, and #86 requires the signatory contractors to contribute to the Trust Funds and

18   incorporates the terms of the underlying Trust Agreements.

19             6.         The MLA and Trust Agreements requires an employer, such as North Coast

20   Iron Corp. (“North Coast”) to submit its contributions by the 15th of the month following the

21   month worked. See Ex. A and attached the Trust Agreements attached below.

22             7.         I reviewed North Coast’s labor agreement, remittance history and audit report.


                                                                                 McKENZIE ROTHWELL BARLOW
     KAREN BAYNE DECLARATION – 2                                                        & COUGHRAN, P.S.
     Cause No. 2:17-CV-01543-JCC                                                  1325 FOURTH AVE, SUITE 910
                                                                                       SEATTLE, WA 98101
                                                                                          (206) 224-9900
      2900 064 uc251203
              Case 2:17-cv-01543-JCC Document 30 Filed 04/10/19 Page 3 of 7




 1           8.           Following execution of the Independent Agreement, North Coast hired

 2   employees who performed work subject to the Master Labor Agreement’s scope of work

 3   provisions. North Coast also began submitting monthly remittance reports and payments to

 4   the Ironworkers Trust Funds’ administration office.

 5           9.           Prior to September 2017, vacation contributions were withheld from North

 6   Coast’s employees’ paychecks. After September 2017, the vacation funds were no longer

 7   withheld from the employees’ paychecks as they became employer side contributions in the

 8   form of “paid time-off” or “PTO.”

 9           10.          Based on my review of North Coast’s remittance history (Ex. J) and the Claims

10   Summary showing the amounts owed from North Coast’s remittance reports and the

11   payments made (Ex. K) North Coast owes $833,221.46 in contributions, $60,024.16 in

12   interest, and $162,169.83 in liquidated damages for the July 2018 through February 2019

13   post-audit delinquent period.

14           11.          Attached are true and correct copies of the following documents.            These

15   documents are kept in the ordinary course of Trust administration:

16           Exhibit A:          Independent Agreement executed on March 25, 2016;

17           Exhibit B:          Master Labor Agreement between the District Council of Iron Workers

18                               of the Pacific Northwest (“Union”) and associated Iron Workers Local

19                               Unions, effective July 1, 2014 through June 30, 2017;

20           Exhibit C:          Wage and Welfare Bond executed by North Coast Iron on March 23,

21                               2016 for the benefit of the Trust Funds;

22


                                                                                McKENZIE ROTHWELL BARLOW
     KAREN BAYNE DECLARATION – 3                                                       & COUGHRAN, P.S.
     Cause No. 2:17-CV-01543-JCC                                                 1325 FOURTH AVE, SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                         (206) 224-9900
      2900 064 uc251203
              Case 2:17-cv-01543-JCC Document 30 Filed 04/10/19 Page 4 of 7




 1           Exhibit D:          Revised Trust Agreement of the Northwest Ironworkers Health and

 2                               Security Trust;

 3           Exhibit E:          Revised Trust Agreement of the Northwest Ironworkers Retirement

 4                               Trust;

 5           Exhibit F:          Revised Trust Agreement of the Northwest Ironworkers Employers

 6                               Vacation Trust;

 7           Exhibit G:          Trust Agreement of the Ironworkers District Council of the Pacific

 8                               Northwest Ironworker Annuity Fund;

 9           Exhibit H:          Revised Trust Agreement of the Pacific Northwest Ironworkers and

10                               Employers Apprenticeship and Training Trust;

11           Exhibit I:          North Coast’s April 2016 through June 2018 Payroll Audit, dated

12                               March 4, 2019;

13           Exhibit J:          North Coast’s July through February 2018 Remittance Reports;

14           Exhibit K:          Employer Remittance Reports Claim Summary prepared by collections

15                               counsel from records provided by WPAS.

16           12.          The audit report shows that North Coast failed to remit all contributions during

17   the audit period of April 2016 through June 2018. It also shows that North Coast made

18   improper payments during the audit period of April 2016 through June 2018 which are

19   reflected as “overpayments”.

20           13.          Certain amounts improperly paid cannot be refunded to the North Coast (or

21   any employer). Upon receipt by the Trust Funds, vacation funds (which were withheld from

22   the employees’ paychecks) are transferred to the employees’ accounts so they cannot be


                                                                                  McKENZIE ROTHWELL BARLOW
     KAREN BAYNE DECLARATION – 4                                                         & COUGHRAN, P.S.
     Cause No. 2:17-CV-01543-JCC                                                   1325 FOURTH AVE, SUITE 910
                                                                                        SEATTLE, WA 98101
                                                                                           (206) 224-9900
      2900 064 uc251203
              Case 2:17-cv-01543-JCC Document 30 Filed 04/10/19 Page 5 of 7




 1   refunded. PTO funds cannot be refunded as the benefits have already been transferred to the

 2   employees’ accounts. Health and welfare funds are used to provide health benefit eligibility

 3   to the employees, so these amounts cannot be refunded or offset. Pension and Annuity Funds

 4   cannot be refunded without verifying whether or not the reported employees have made

 5   withdrawals from the fund.

 6           14.          The Trust Funds may also require the employer to pay the outstanding amounts

 7   owed before any improperly paid contributions will be refunded to them.

 8           15.          As of the date of this declaration, Mr. Schluter and North Coast, jointly and

 9   severally, have not remitted all of the vacation contributions and dues withheld from North

10   Coast employee paychecks.

11           16.          According to the auditor, for April 2016 through August 2017 $3,241.67 in

12   vacation pay was withheld from employee paychecks. $750.00 in liquidated damages and

13   $316.95 in interest are due on the withheld vacation pay.

14           17.          For the July 2018 through February 2019 post-audit period, $21,164.24 in

15   Dues were withheld, but not remitted to the Ironworkers Trust Funds.

16           18.          On April 8 and April 9, the Trust Funds have received three payments toward

17   North Coast’s accounts in the amounts of $127,347.88, $12,771.20, and $87,159.44. The

18   Trust Funds acknowledge the payments, but have not yet applied the payments to the

19   individual funds.

20           19.          As of the date of this declaration the total amount due to the Trust Funds for

21   April 2016 through February 2019 totals $1,101,276.24 comprised of $806,569.10 in

22


                                                                                McKENZIE ROTHWELL BARLOW
     KAREN BAYNE DECLARATION – 5                                                       & COUGHRAN, P.S.
     Cause No. 2:17-CV-01543-JCC                                                 1325 FOURTH AVE, SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                         (206) 224-9900
      2900 064 uc251203
Case 2:17-cv-01543-JCC Document 30 Filed 04/10/19 Page 6 of 7




                                     256.93
              Case 2:17-cv-01543-JCC Document 30 Filed 04/10/19 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE

 2           This will certify that on April 10, 2019, I caused the foregoing Praecipe to Karen

 3   Bayne’s Declaration to be electronically filed with the Clerk of the Court using the CM/ECF

 4   system. This certifies that the foregoing document was served via CM/ECF electronic mail

 5   on all registered users.

 6           Dated this 10th day of April 2019, at Seattle, Washington.

 7                                          /s/ Noelle E. Dwarzski
                                           Noelle E. Dwarzski, WSBA #40041
 8                                         MCKENZIE ROTHWELL BARLOW
                                             & COUGHRAN, P.S.
 9                                         Attorneys for Plaintiff Trust Funds

10

11

12

13

14

15

16

17

18

19

20

21

22


                                                                          McKENZIE ROTHWELL BARLOW
     KAREN BAYNE DECLARATION – 7                                                 & COUGHRAN, P.S.
     Cause No. 2:17-CV-01543-JCC                                           1325 FOURTH AVE, SUITE 910
                                                                                SEATTLE, WA 98101
                                                                                   (206) 224-9900
      2900 064 uc251203
